DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15 is acknowledged in the reply filed on Jan. 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Acknowledgement is found in the 1st paragraph of the Remarks filed Jan. 5, 2021, where Applicant acknowledges claims 15-23 were withdrawn and the status identifiers of claims 15-23, filed Jan. 5, 2021, also indicate the claims are acknowledged as withdrawn.  The Examiner’s acknowledges new apparatus claims 19-27 and the new apparatus claims will be examined with Group I apparatus claims.
Claim Interpretation
The recitation in the claims that the feed assembly is “for a melting chamber having a plurality of walls” is interpreted as merely an intended use.  Therefore, the melting chamber and a plurality of walls is interpreted as not required in claims 1-5, 7, and 11-14.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if 
In claim 23, Applicant has recited the term “the port” in line 5.  The Examiner interprets “the port” as referencing “a tapered port” in line 5 of claim 23.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the cancellation of claims 8-10 in the amendment filed Jan. 5, 2021, the rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltin (WO91/19683A1) in view of Guillet et al. (US 2020/0290912 – hereinafter Guillet), Olano et al. (US 4,636,127 – hereinafter Olano), and Esterson et al. (US2008/0121497 – hereinafter Esterson).
Regarding claim 1, Saltin (pg. 1) discloses the screw pump device is for delivering powdered solids for melting and the solids are finely ground mineral-wool scrap.  (Guillet (Fig. 1 and abstract) discloses a batch charger for charging glass forming material, which is similar to the material of Saltin, 
The Examiner combined the teachings of Saltin and Guillet, which included the screw conveyor of Guillet, a tubular body including a tapered bridging piece connected to a melting chamber.  This provides for a tubular body being hollow and having a first end and extending to a second end for connecting to one of the plurality of walls, the tubular body comprising a port proximate the second wherein the port has a first port end and tapers radially inwardly to a second port end at the second end.  
Saltin and Guillet both disclose the screw conveyor having a central rotation shaft and a screw flight extending from the central rotation shaft.  This provides for a batch charger disposed within the tubular body and having a first charger end and a second charger end.  The combination of Saltin and Guillet fail to disclose the central rotation shaft and screw flight each form a void for circulating a coolant.  However, Esterson ([0001] and [0022]) discloses depending on the intended purpose of the screw, screw conveyors may be heated or cooled and discloses the heating or cooling source would be 
Regarding claim 4, as discussed in the rejection of claim 1 above, the tubular body including a tapered bridge section and a batch charger disposed within the tubular body having a first charger end and extending to a second charger end is taught by Saltin and Guillet.  Saltin (Fig. 1) discloses the second charger end proximate flange (12) is spaced away from the second end proximate flange (13) of the tubular body by bridging piece (11) to provide a port space for raw glass materials.  Guillet discloses a second charger end proximate a flange prior to the tube connecting part similar to the bridging piece of Saltin.  Therefore, it would be obvious to a person having ordinary skill in the art, the combination of Saltin and Guillet, the second charger end is spaced away from the second end of the tubular body to provide a port space for raw glass material.
Regarding claim 5, as discussed in the rejection of claim 4 above, Saltin and Guillet discloses a bridging piece/tube connecting part forming the port space.  The port space illustrated has a first length 
Regarding claim 11, as discussed in the rejection of claim 1 above, Saltin (Figs. 1-3) discloses a second charger end proximate flange (13) and the first port end proximate flange (12) and Guillet (Fig. 1) discloses a second charger end proximate a flange.  Therefore, based on the additional disclosure of Saltin and Guillet, it would be obvious to a person having ordinary skill in the art, the combination of Saltin and Guillet, the second charger end is proximate the first port end, since the Figure of Saltin and Guillet suggests flange proximate a first port end.
Regarding claim 12, as discussed in the rejection of claim 1 above, Saltin discloses a tapered bridging piece (11) (corresponding to a port).  Saltin (Fig. 1) further discloses a first height at the first port end proximate flange (12) and a second height at the second port end proximate flange (13) and the port tapers.  Saltin fails to specifically state the second height is between 1/5 to 4/5 of the first height.  However, based on the taper and second height illustrated by Saltin, the second height ranges between 1/5 and 4/5 of the first height.  Therefore, based on the additional disclosure of Saltin, it would be obvious to a person having ordinary skill in the art, the combination of Saltin and Guillet provides for the second height ranges between 1/5 and 4/5 of the first height.  
Regarding claim 13, as discussed in the rejection of claim 1 above, Saltin discloses a tapered bridging piece (11) (corresponding to a port).  Saltin (Fig. 1) further discloses a first height at the first port end proximate flange (12) and a second height at the second port end proximate flange (13) and the port tapers.  Saltin fails to specifically state the second height is approximately ½ of the first height.  However, based on the second height at the second port proximate flange (13) of Fig. 1 of Saltin, Saltin suggests the second height is approximately ½ of the first height.  Therefore, based on the additional disclosure of Saltin, it would be obvious to a person having ordinary skill in the art, the combination of Saltin and Guillet provides for the second height is approximately ½ of the first height.
Regarding claim 14, as discussed in the rejection of claim 1 above Saltin discloses the second port end proximate flange (13) and the first port end proximate flange (12) and a tapered bridging piece.  With the tapered bridging piece with the combination of Saltin and Guillet, it would be obvious to a person having ordinary skill in the art, the second port end has a cross-sectional area that is smaller than that of the first port end.  Therefore, based on the additional disclosure of Saltin, it would be obvious to a person having ordinary skill in the art, the combination of Saltin and Guillet provides for the second port end has a cross-sectional area that is smaller than that of the first port end.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltin (WO91/19683A1) in view of Guillet et al. (US 2020/0290912 – hereinafter Guillet), Olano et al. (US 4,636,127 – hereinafter Olano), and Esterson et al. (US2008/0121497 – hereinafter Esterson) as applied to claim 1 above, and further in view of Villeroy De Galhau et al. (US 2015/0013386A1 – hereinafter Pub’386).
Regarding claim 2, Guillet ([0098]) discloses the tubular connecting part traversed by a system of internal pipes enabling circulation of a coolant, but fails to disclose the tubular body has an outer wall forming a void for circulating a coolant.  However, Pub’386 discloses a connecting part (4) similar to the bridging piece of Saltin and the tubular connector of Guillet.  The connecting part (4) of Pub’386 is disclosed (Fig. 1 and [0048]) as comprising internal ducts (corresponding to a void) so that a coolant can .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltin (WO91/19683A1) in view of Guillet et al. (US 2020/0290912 – hereinafter Guillet), Olano et al. (US 4,636,127 – hereinafter Olano), and Esterson et al. (US2008/0121497 – hereinafter Esterson) as applied to claim 1 above, and further in view of Villeroy De Galhau et al. (US 2015/0013386A1 – hereinafter Pub’386) as applied to claim 2 above, and further in view of Faulkinbury (US 2018/0057387A1 – Pub’7387).
Regarding claim 3, in addition to the rejection of claim 2 above, Pub’386 (Figs. 1 and 3, [0037] and [0050]) discloses piping for the void in the connecting part (4) and discloses a continuous supply of coolant and discloses a moveable part having an inlet first duct and an outlet second duct for flowing coolant.  Additionally, Pub’7387 (Fig. 8 and [0083]) discloses a cooling water entering at one end and exiting at another end at conduit (71).  The cooling water entering is represented on piping (72) for the jacket (74) around feedstock chute (41), where cooling water enters closest to the melting chamber and the cooling water exits to cooling water return (71).  Therefore, based on the additional teachings of Pub’386 and Pub’7387, it would be obvious to a person having ordinary skill in the art, the tubular body based on the combination of Saltin and Guillet includes a first coolant inlet proximal to the second end and a first coolant outlet distal to the second end so that lower temperature coolant enters proximal to the second end (i.e. the end closest to the hot melting chamber) and then exits distal to the second end (i.e. the end further from the hot melting chamber).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltin (WO91/19683A1) in view of Guillet et al. (US 2020/0290912 – hereinafter Guillet), Olano et al. (US 4,636,127 – hereinafter  as applied to claim 1 above, and further in view of Rauch et al. (US 2018/0340745 – hereinafter Rauch.
Regarding claim 7, in addition to the rejection of claim 1 above, Esterson discloses the heating or cooling source would be located at one end of the screw, but fails to disclose details of the inlet and outlet.  However, Rauch (Fig. 2 and [0028]) discloses the rotational shaft having a coolant inlet (corresponding to a coolant inlet) and a coolant outlet (corresponding to a coolant outlet) adjacent each other and recirculating of the coolant.  Therefore, based on the additional teachings of Rauch, it would be obvious to a person having ordinary skill in the art, the central rotation shaft based on the additional teachings of Esterson and Olano includes a cooling inlet and a cooling outlet both adjacent each other and the first end for circulating the coolant.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltin (WO91/19683A1) in view of Guillet et al. (US 2020/0290912 – hereinafter Guillet), Villeroy De Galhau et al. (US 2015/0013386A1 – hereinafter Pub’386), and Faulkinbury (US 2018/0057387A1 – Pub’7387).
Regarding claim 23, Saltin (pg. 1) discloses the screw pump device is for delivering powdered solids for melting and the solids are finely ground mineral-wool scrap.  (Guillet (Fig. 1 and abstract) discloses a batch charger for charging glass forming material, which is similar to the material of Saltin, with a mechanical assembly (5) including a member (6), which is similar to the screw pump of Saltin, attached to  the wall of furnace (3) (corresponding to a melter).  Guillet (Fig. 1 and [0098]) illustrates a flange at the end of the screw conveyor and discloses a tube connecting part similar to the bridging piece of Saltin connected to the furnace wall by a charging orifice.  Based on the disclosures of Guillet and Saltin, it would be obvious to a person having ordinary skill in the art, the tubular body of Saltin including a section with a screw conveyor, such as the screw conveyors of Guillet, and a bridging piece that is tapered could be connected to a melting chamber orifice for charging and melting of materials such as glass forming material or finely ground mineral-wool scrap.  Therefore, the combined teachings 
The Examiner combined the teachings of Saltin and Guillet, which included the screw conveyor of Guillet, a tubular body, and a tapered bridging piece connected to a melting chamber.  With the combined teachings of Saltin and Guillet providing a screw conveyor having a tubular body including a tapered bridging piece connected to a melting chamber, this provides for the claimed tubular body being hollow having a first end and extending to a second end for connecting to one of the plurality of walls of the melting chamber.  The tubular body comprising a tapered port proximate the second end wherein the tapered port has a first port end and tapers radially inwardly to a second port end at the second end.  
Guillet ([0098]) further discloses the tubular connecting part, which is similar to the tapered bridging piece of Saltin, traversed by a system of internal pipes enabling circulation of a coolant, but fails to disclose the tubular body has an outer wall forming a void for circulating a coolant.  However, Pub’386 discloses a connecting part (4) similar to the bridging piece of Saltin and the tubular connector of Guillet.  The connecting part (4) of Pub’386 is disclosed (Fig. 1 and [0048]) as comprising internal ducts (corresponding to a void) so that a coolant can be made to flow there through.  Therefore, based on the additional teachings of Guillet and Pub’386, it would be obvious to a person having ordinary skill in the art, for the tubular body based on the combination of Saltin and Guillet, discussed in the rejection of claim 1 above, which includes the tapered bridging connector, to include an outer wall forming a void for circulating a coolant.
Pub’386 (Figs. 1 and 3, [0037] and [0050]) discloses piping for the void in the connecting part (4) and discloses a continuous supply of coolant and discloses a moveable part having an inlet first duct and an outlet second duct for flowing coolant.  Additionally, Pub’7387 (Fig. 8 and [0083]) discloses a cooling 
Regarding claims 24-26, Guillet further discloses the tube connecting part is positioned at a non-zero angle, specifically 90 degrees, with respect to a longitudinal axis of the furnace wall.  Guillet (Fig. 1) discloses the wall is a side wall, and it would be obvious to a person having ordinary skill in the art, a side wall having a longitudinal axis, as claimed in claim 25.  Therefore, based on the additional disclosure of Guillet, it would be obvious a tubular body and the tapered bridging piece of Saltin connected to the one of the plurality of walls of the melting chamber, such as a side wall of the melting chamber, as claimed in claim 25, having a longitudinal axis, at an angle of 90 degrees, which provides for a non-zero angle, as claimed 24, and the non-zero angle is 90 degrees, as claimed in claim 26.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltin (WO91/19683A1) in view of Guillet et al. (US 2020/0290912 – hereinafter Guillet), Villeroy De Galhau et al. (US 2015/0013386A1 – hereinafter Pub’386), and Faulkinbury (US 2018/0057387A1 – Pub’7387) as applied to claim 23 above, and further in view of Olano et al. (US 4,636,127 – hereinafter Olano) and Esterson et al. (US2008/0121497 – hereinafter Esterson).
Regarding claim 27, as discussed in the rejection of claim 23 above, the Examiner combined the teachings of Saltin and Guillet, which included the screw conveyor of Guillet, a tubular body, and a tapered bridging piece connected to a melting chamber.  With the combined teachings of Saltin and 
Saltin and Guillet fail to disclose the claimed voids for cooling in the screw batch charger.  However, The combination of Saltin and Guillet fail to disclose the central rotation shaft and screw flight each form a void for circulating a coolant.  However, Esterson ([0001] and [0022]) discloses depending on the intended purpose of the screw, screw conveyors may be heated or cooled and discloses the heating or cooling source would be located at one end of the screw.  Additionally, Olano (Fig. 2 and abstract) discloses a screw conveyor suitable for furnace applications, the screw includes fluid cooled flights in addition to a fluid cooled shaft.  Olano discloses the fluid cooled shaft and flights (corresponding to a screw flight) each form a void for circulating a coolant.  Therefore, based on the additional teachings of Olano and Esterson, it would be obvious the screw conveyor based on the combination of Saltin and Guillet which provides for a tubular body having a screw conveyor and a tapered bridging piece connected to a melting chamber could be improved by the addition of cooling including a fluid cooled rotation shaft and flights where the central rotation shaft and screw flights each form a void for circulating a coolant.  It should be noted Esterson discloses depending on the purpose of the screw conveyor, the screw conveyor may be heated or cooled and Olano discloses a screw conveyor for furnace Applications.  Therefore, there would be no unexpected results for a tubular body having a screw conveyor connected to a melting chamber including a fluid cooled rotation shaft and flights where the central rotation shaft and screw flights each form a void for circulating a coolant.
Response to Arguments
Applicant's arguments filed Jan. 5, 2021 over the prior art rejection of amended claim 1 (previously claim 6) over 35 U.S.C. 103(a) of Saltin in view of Guillet, Olano, and Esterson have been fully considered but they are not persuasive. 
Applicant argues the primary reference of Saltin.  Applicant argues the requirement that 1) the combination yields nothing more than predictable results to one of ordinary skill in the art, and 2) that one of ordinary skill in the art could have combined the prior art elements in the manner claimed by known methods with no change in their respective functions.  Applicant argues the primary reference of Saltin and references the hollow shaft of Saltin.  However, the rejection is based on a combination of teachings, specifically Saltin, Guillet, Olano, and Esterson.  In the rejection, the Saltin reference is to teach a tapered bridging piece for connection and with the additional teachings of Guillet, Esterson, and Olano, the hollow screw conveyor of Saltin is not applied to the screw conveyor for the melting furnace.  Further, it should be noted Esterson discloses depending on the purpose of the screw conveyor, the screw conveyor may be heated or cooled and Olano discloses a cooled screw conveyor for furnace Applications.  Therefore, there would be no unexpected results for a tubular body having a screw conveyor connected to a melting chamber including a fluid cooled rotation shaft and flights where the central rotation shaft and screw flights each form a void for circulating a coolant.  The Examiner did not apply the screw conveyor of Saltin, but applied the combination of Saltin, Guillet, Olano, and Esterston.  The Saltin reference is to teach a tapered bridging piece for connection and the Guillet reference teaches a screw conveyor with a bridging piece connected to a melting chamber, Esterson discloses depending the purpose of the screw conveyor, the screw conveyor may be heated or cooled and Olano discloses a cooled screw conveyor for furnace applications.  
In the rejection, the Examiner combined the teachings of Saltin, Guillet, Olano, and Esterson.  The rejection starts with the combined teachings of Guillet and Saltin.  The Examiner maintains the 
Applicant has also argued (new) claim 23.  The Examiner will address rejections to claim 23, since the same references are applied (Saltin, Guillet et al. (US 2020/0290912 – hereinafter Guillet), Pub’386, and Pub’7387)--, as argued by the Applicant.  
Applicant argues the Faulkinbury (Pub’7387) reference and points to Fig. 1.  The Examiner is not relying on the teachings of Figure 1, but as stated in the rejection is relying on (Fig. 8 and [0083]) of Pub’7387 in the rejection and focusing on conduit (71) the cooling water return.  The Examiner is relying on the teaching of Fig. 8 of Pub’7387, Pub’386, and Guillet.  As stated in the rejection of claim 23 above, Guillet ([0098]) further discloses the tubular connecting part, which is similar to the tapered bridging piece of Saltin, traversed by a system of internal pipes enabling circulation of a coolant, but fails to disclose the tubular body has an outer wall forming a void for circulating a coolant.  However, Pub’386 discloses a connecting part (4) similar to the bridging piece of Saltin and the tubular connector of Guillet.  The connecting part (4) of Pub’386 is disclosed (Fig. 1 and [0048]) as comprising internal ducts (corresponding to a void) so that a coolant can be made to flow there through.  Therefore, based on the additional teachings of Guillet and Pub’386, it would be obvious to a person having ordinary skill in the 
Pub’386 (Figs. 1 and 3, [0037] and [0050]) discloses piping for the void in the connecting part (4) and discloses a continuous supply of coolant and discloses a moveable part having an inlet first duct and an outlet second duct for flowing coolant.  Additionally, Pub’7387 (Fig. 8 and [0083]) discloses a cooling water entering at one end and exiting at another end at conduit (71).  The cooling water entering is represented on piping (72) for the jacket (74) around feedstock chute (41), where cooling water enters closest to the melting chamber and the cooling water exits to cooling water return (71).  Therefore, based on the additional teachings of Pub’386 and Pub’7387, it would be obvious to a person having ordinary skill in the art, the tubular body based on the combination of Saltin and Guillet includes a first coolant inlet proximal to the second end and a first coolant outlet distal to the second end so that lower temperature coolant enters proximal to the second end (i.e. the end closest to the hot melting chamber) and then exits distal to the second end (i.e. the end further from the hot melting chamber).  Therefore, the Examiner maintains the rejection of claim 23.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/              Primary Examiner, Art Unit 1741